Case 20-12841-MFW Doc 631 Filed 01/12/21 Page1of2

YouFit Health Chapter 11 Bankruptcy Case #20-12841

| Leaner Singleton object to the sale or transfer of my Membership Assets to the Buyer
in the Bankruptcy Case #20-12841. | wish this letter to be filed with the Clerk of the
Bankruptcy, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.

Thanks

 

RECEIVED / FILED

Or hfe - JAN 1 2 2021

URT
"S. BANKRUPTCY co
DISTRICT OF DELAWARE

 

 

 

 

 

 

 

 

 
 

20 42944 MEW Doc 631 “Filed 01/12/21 Page 2 of 2

a
Vdst

 

 

      

PRESS FIRMLY TO SEAL ~

PRIORITY

MAIL

ENVELOPE

ONE RATE @ ANY WEIGHT

scan the QR code. \

 

 

 

 

[1 a
maa ea
a car
ian na
aaa nat

Cl De4npAhaAd nnAAAaA

-

|) £5 PEEL FROM THIS CORNER

_ [Requires the ORF additonal ORS

__ PRESS FIRMI

 

 

| sy UNITED STATES prioniTy
: POSTAL SERVICE EXPRESS’

 

' FROM: pease pra )

leaner k Stagleton
. 6329 Acthe Drive
| Fort berth , UX |
: 716134.

DELIVERY OPTIONS «(Cu ie $ 7
C7 SIGNATURE REQUIRED Ho: The rater must check te “Signaure Fecuc? box tn moder: ”
4)

  
 

IC

til
i m | mT

 

 

EJ 582 285 535 US

 

USPS* Corporate Acct. No. Federal Agency Acct. No. or Postal Service™ Acct. No.

 

 

: BOS

le Sa

 

et

 

 

 

an

 

Clerk ot Othe Besknuptey Cour

| | 824 erg Street 37 Floor-
a Wilm ili noonesdescan } Delaware IAs |

 

Sunday/Holday Premium Fee

 

 

 

 

 

lt For pickup or USPS Tracking”, visit USPS.com or call 800-222-1811.

@ $100.00 insurance Included.

 

EO4%F Asn.. AAAA

 

 

 

 

 

 

 

lane me 2 | “ee mene
